department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc psi br4 tl-n-4351-00 uilc internal_revenue_service national_office field_service_advice memorandum for g michelle ferreira district_counsel cc wr nca sf from paul f kugler associate chief_counsel passthroughs special industries cc psi subject sec_2011 state_death_tax_credit for california estate_tax this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend decedent estate tl-n-4351-00 date issue to what extent should the credit_for_state_death_taxes under sec_2011 of the internal_revenue_code be allowed where estate approximately two years prior to the decision in hoffman v connell cal app 4th cal rptr 2d paid the entire california estate_tax due and claimed a credit under sec_2011 for that amount on the federal estate_tax_return conclusion the entire sec_2011 credit claimed should be allowed where the estate approximately two years prior to the decision in hoffman v connell paid the entire california estate_tax determined to be due under state law accordingly a statutory_notice_of_deficiency should not be issued in this case however if the estate receives a refund of california estate_tax then in accordance with sec_2016 the credit allowable under sec_2011 should be redetermined to reflect the refund facts decedent a resident of california died on date as reported on a timely filed federal estate_tax_return the decedent’s gross_estate included under sec_2044 the value of a_trust subject_to a qualified_terminable_interest_property qtip_election in computing the federal estate_tax the executor claimed a credit for the amount of the california estate_tax paid california imposes a pick-up_tax equal to the maximum federal state_death_tax_credit allowable under sec_2011 approximately years after the decedent’s executor filed both the federal and state estate_tax returns a california appeals court in hoffman v connell supra concluded that qtip property subject_to inclusion in the federal gross_estate under sec_2044 is not subject_to california estate_tax as a result of the hoffman v connell decision where the federal taxable_estate includes qtip property the california pick-up estate_tax will be less than the federal state_death_tax_credit allowable under sec_2011 the examiner proposes to disallow a portion of the sec_2011 credit on the basis that in view of hoffman v connell the estate overpaid the state estate_tax liability and is entitled to a refund the estate has not filed a claim_for_refund of california estate_tax based on the hoffman v connell decision law and analysis under sec_2011 each estate is allowed as a credit subject_to certain limitations an amount equal to any estate inheritance legacy or succession taxes actually paid tl-n-4351-00 to any state under sec_2011 the allowable credit cannot exceed an amount determined using a table contained in that section sec_2016 provides as follows if any_tax claimed as a credit under sec_2011 is recovered from any state the executor or any other person or persons recovering such amount shall give notice of such recovery to the secretary at such time and in such manner as may be required by the secretary and the secretary shall despite the provisions of sec_6501 redetermine the tax under this chapter and the amount if any of the tax due on such redetermination shall be paid_by the executor or such person or persons as the case may be on notice_and_demand in revrul_56_230 1956_1_cb_661 a state imposed a pick-up estate_tax on intangible_property situated outside the state the tax contravened several supreme court decisions holding that a state had no power to tax the transfer of intangible_property situated outside its jurisdiction the revenue_ruling concludes that the service will disallow the credit to the extent attributable to the tax paid_by the estate that the state has no power to impose accordingly the allowable credit is limited to the proportion of the full federal credit allowable to the estate attributable to the part of the gross_estate situated in the state section of the california revenue and taxation code imposes a pick up state estate_tax equal to the federal sec_2011 state_death_tax_credit as follows imposition of estate_tax equal to federal tax_credit limitation notwithstanding the provisions of section whenever a federal estate_tax is payable to the united_states there is hereby imposed a california estate_tax equal to the portion if any of the maximum allowable_amount of the credit_for_state_death_taxes allowable under the applicable federal estate_tax law which is attributable to property located in the state of california however in no event shall the estate_tax hereby imposed result in a total death_tax liability to the state of california and the united_states in excess of the death_tax liability to the united_states which would result if this section were not in effect in hoffman supra the court concluded that qtip property subject_to inclusion in the federal gross_estate under sec_2044 was not subject_to california estate_tax the court reasoned that since the tax imposed under of the california revenue and taxation code is calculated based on property located in california the definition of property controls since the term property is defined by the revenue and taxation code to mean the real or personal_property or interest therein of a decedent two requirements are inherent in the definition tl-n-4351-00 first to be taxable the property must have been the decedent’s property ie he or she must have owned it second the property must be located in california the court concluded that the decedent could not be said to have owned the property held in the qtip_trust since the decedent’s only interest in the trust was a life income_interest accordingly the qtip property was not includible for california estate_tax purposes and the state liability was determined without regard to the value of the qtip property in the instant case the estate’s payment of the california estate_tax liability preceded hoffman v connell thus the amount_paid by the estate which reflected the inclusion of the qtip_trust in the california tax_base was consistent with the california estate_tax statute as it had been interpreted with no judicial authority to the contrary by the state taxing authority at the time payment was made under these circumstances no portion of the credit should be disallowed at this time however under sec_2016 if any_tax claimed as a credit under sec_2011 is refunded by the state then the estate’s executor or any other person who receives the refund is required to give notice of the refund to the secretary and any additional estate_tax due as a result of the refund because of the corresponding decrease in the allowable credit can be assessed at any time this provision will protect the service if the estate should ultimately receive a refund from the state see 29_tc_217 acq 1958_2_cb_8 concluding that under the predecessor to sec_2016 the statute of limitation is not a bar to collecting additional federal_estate_taxes as a result of a refund of state estate or inheritance taxes the situation presented here should be contrasted with that presented in revrul_56_230 where under prevailing law at the time of payment the property involved was not subject_to tax by the state to which the tax was paid_by george masnik chief branch associate chief_counsel passthroughs special industries
